DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chemali et al. (US Patent Application Publication No. 2016/0290124).
In reference to claim 1, Chemali discloses a method comprising:
activating a first electromagnetic source 136 or 156 of a multi-well system in a formation (see Fig. 1, par. 0020); 
based on activating the first electromagnetic source 136 or 156, acquiring a first set of electromagnetic measurements from a first fiber optic electromagnetic sensor 137 (par. 0044) in a first well 102 of the multi-well system and a second set of electromagnetic measurements from a second fiber optic electromagnetic sensor 157 (par. 0044) in a second well 152 of the multi-well system (see Fig. 1), wherein the first fiber optic electromagnetic sensor 137 and the second fiber optic electromagnetic 
determining a formation property of the formation based on the first set of electromagnetic measurements and the second set of electromagnetic measurements (par. 0039, Fig. 8, step 808); and
generating formation information based, at least in part, on the formation property for an assessment of a reservoir management operation (pars. 0040 and 0041, Fig. 8, steps 812 and 814).
In reference to claim 2, Chemali discloses determining that the formation property exceeds a threshold (par. 0042, “front velocity is undesirably high, or if the front has approached closer than desired to the producing well”), wherein generating the formation information comprises at least one of indicating a well operation to perform and modifying the reservoir management operation based on determining that the formation property exceeds the threshold (par. 0042, Fig. 8, step 816).
In reference to claim 3, Chemali discloses activating a second electromagnetic source 136 or 156 (par. 0020) at a different frequency than the first electromagnetic source (par. 0023).
In reference to claim 5, Chemali discloses that activating the first electromagnetic source 136 or 156 is based on indication of an injection activity corresponding to the first and the second wells 102/152 (see Fig. 1); and wherein acquiring the first set of electromagnetic measurements and the second set of electromagnetic measurements is during the injection activity (par. 0022, Fig. 1),
wherein generating the formation information for assessment of the reservoir management operation comprises generating a set of one or more valve control indications related to the injection activity (par. 0042, “appropriate valve adjustments”).
In reference to claim 7, Chemali discloses that the first electromagnetic source 156 has an operating frequency less than or equal to 100 Hz (par. 0021, “Lower (below 1 Hz) signal frequencies”).



a first electromagnetic source 136 or 156;
a first fiber optic electromagnetic sensor 137 (par. 0044) installed into a first well 102 of a subsurface formation (see Fig. 1);
a second fiber optic electromagnetic sensor 157 (par. 0044) installed into a second well 152 of the subsurface formation (see Fig. 1); 
a processor 180; and
a machine-readable medium having program code (par. 0022, the processor is disclosed as “a tablet computer, laptop computer, desktop computer, and virtual cloud computer”, all of which imply the inclusion of a machine-readable medium) executable by the processor to cause the processor 180 to,
activate the first electromagnetic source 156,
based on activating the first electromagnetic source 136 or 156, acquire a first set of electromagnetic measurements from the first fiber optic electromagnetic sensor 137 and a second set of electromagnetic measurements from the second fiber optic electromagnetic sensor 157, and
determine a formation property of the subsurface formation based on the first set of electromagnetic measurements and the second set of electromagnetic measurements (par. 0039, Fig. 8, step 808).
In reference to claim 10, Chemali discloses that the program code further comprises program code to cause the processor to:
generate formation information based, at least in part, on the formation property for an assessment of reservoir management operation (pars. 0040 and 0041, Fig. 8, steps 812 and 814); and 
determine that the formation property exceeds a threshold (par. 0042, “front velocity is undesirably high, or if the front has approached closer than desired to the producing well”), wherein 
In reference to claim 11, Chemali discloses a first valve in fluid communication with the first well and in fluid communication with the subsurface formation, wherein the machine-readable medium further has program code executable by the processor to cause the multi-well system to control the first valve based, at least in part, on the formation property (par. 0042, “appropriate valve adjustments” are made by the processor 180).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 12, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chemali et al. (US Patent Application Publication No. 2016/0290124) in view of Tubel et al. (US Patent Application Publication No. 2004/0065439).
In reference to claim 4, Chemali fails to disclose generating a three-dimensional formation model based on the first set of electromagnetic measurements and the second set of electromagnetic measurements.
Tubel discloses that generating formation information comprises generating a three-dimensional formation model (par. 0068) based on first and second sets of measurements (Fig. 6, from sensors 512 in each well).  It would have been obvious to a person having ordinary skill in the art at the 
In reference to claim 6, Chemali fails to disclose that determining the formation property comprises determining the formation property also based on one or more temperature measurements from the first well.
Tubel discloses using temperature measurements to determine well properties (par. 0049).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use temperature measurements as well as the electromagnetic measurements to increase the data available to determine the formation property.
In reference to claim 12, Chemali discloses a processor 180 that controls “valve adjustments” (par. 0042) but not that the system comprises first and second valves in the wells.  
Tubel discloses that valves can be located in the production and injection wells to control movement of fluid through the formation (pars. 0061 and 0062).  It would have been obvious to a person having ordinary skill in the art to dispose valves in both of the wells to increase the amount of control the system has over the formation.
In reference to claim 14, Chemali fails to disclose a second electromagnetic source, wherein the both the first electromagnetic source and the second electromagnetic source are attached to the first well.
Tubel discloses that first and second sources 574 can be disposed in each well (see Fig. 8, par. 0065).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include multiple sources in each well to increase the amount of data collected from the wells.
In reference to claim 17, Chemali fails to disclose a first set of one or more fiber optic cables deployed into the first well independent of a well tool and a second set of one or more fiber optic cables 
Tubel discloses first and second fiber optic cables (par. 0060, “fiber optic cabling”) with sensors 512 integrated into the fiber optic cables.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use fiber optic cables in place of the cables of Chemali as fiber optic cables are known in the art to be effective and this amounts to a substitution of known equivalents to perform the same function, which is in this case to transmit data to the surface.

In reference to claim 18, Chemali discloses a multi-well system comprising:
a first set of one or more cables 130 installed in a first well 102 of a plurality of wells 102/152 in a subsurface formation, wherein a first set of one or more fiber optic electromagnetic sensors 137 (par. 0044) is integrated into the first set of one or more cables 130 (see Fig. 1); 
a second set of one or more cables 158 installed in a second well 152 of the plurality of wells 102/152 in the subsurface formation, wherein a second set of one or more fiber optic electromagnetic sensors 157 (par. 0044) is integrated into the second set of one or more cables 158; and
a device 180 having a machine-readable medium comprising program code (par. 0022, the processor is disclosed as “a tablet computer, laptop computer, desktop computer, and virtual cloud computer”, all of which imply the inclusion of machine-readable medium) executable by a processor of the device to cause the processor to, activate a first electromagnetic source 136 or 156;
based on activating the first electromagnetic source 136 or 156, acquire a first set of electromagnetic measurements from the first set of one or more fiber optic electromagnetic sensors 137 and a second set of electromagnetic measurements from the second set of one or more fiber optic cables 157; 

generate formation information based, at least in part, on the formation property for an assessment of reservoir management operation (pars. 0040 and 0041, Fig. 8, steps 812 and 814)..
Chemali fails to disclose that the cables are fiber optic cables.  
Tubel discloses first and second fiber optic cables (par. 0060, “fiber optic cabling”) with sensors 512 integrated into the fiber optic cables.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use fiber optic cables in place of the cables of Chemali as fiber optic cables are known in the art to be effective and this amounts to a substitution of known equivalents to perform the same function, which is in this case to transmit data to the surface.
In reference to claim 19, Chemali discloses casings 104 and 154 in each well and the cables 130 and 158 are attached to an exterior of each casing (see Fig. 1).
In reference to claim 20, Chemali discloses a cable protector 314 (par. 0025, “protective shell 314”) to protect the each set of one or more cables 130/158 from damage, wherein the cable protector is attached to the casing 104/154 (see Figs. 1 and 3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chemali et al. (US Patent Application Publication No. 2016/0290124) in view of Marsala et al. (US Patent Application Publication No. 2015/0061684).
In reference to claim 8, Chemali fails to disclose that activating the first electromagnetic source is based on at least one of detection of an event that impacts reservoir saturation, a schedule of well operations, and a periodic measuring schedule, wherein generating the formation information comprises generating an indication to abandon a well or to rework the well.
. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chemali et al. (US Patent Application Publication No. 2016/0290124) in view of Mandviwala et al. (US Patent Application Publication No. 2017/0082770).
In reference to claim 13, Chemali fails to disclose an interrogator in optical communication with the first fiber optic electromagnetic sensor, wherein the interrogator is configured to acquire at least one of acoustic measurements and temperature measurements.
Mandviwala discloses an optical interrogator 94 (see Fig. 1D) configured to acquire acoustic or temperature data (par. 0039).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include an optical interrogator in the system disclosed by Chemali so that optic signals can be received at the surface.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chemali et al. (US Patent Application Publication No. 2016/0290124).
In reference to claim 16, Chemali discloses that the fiber optic sensors 137 and 157 are installed in the wells 102/152 independently of a well tool (see Fig. 1) but fails to disclose a particular well tool included in the system.  However, the examiner takes Official Notice that well tools are known in the art for various purposes.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a well tool for any particular kind of well operation that is required.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/13/2021 have been fully considered but they are not persuasive.
Applicant argues that the rejection to claim 1 should be withdrawn as Chemali fails to disclose using fiber optic electromagnetic sensors.  More specifically, Applicant argues that par. 0044 of Chemali discloses the addition of fiber optic sensors to the magnetic dipole antennas rather than the substitution of fiber optic sensors for the magnetic dipole antennas.
The examiner does not agree with this interpretation of par. 0044.  The relied upon passage, (“For example, the foregoing disclosure focuses on the use of tilted and untilted magnetic dipole antennas, but the disclosed principles are applicable to other transducer types including multicomponent electric dipoles and further including various magnetic field sensors such as fiberoptic sensors, MEMS sensors, and atomic magnetometers”) clearly states that the disclosed principles are applicable to different kinds of sensors, including fiber optic sensors, and does not suggest the combination of different types of sensors.
Further, even if Applicant’s interpretation was correct and par. 0044 disclosed “adding fiberoptic sensors to the magnetic dipole antenna configuration” [page 11 of Applicant’s response], this would result in the fiber optic sensors being deployed with the magnetic dipole antennas.  This configuration would still disclose all of the limitations of claim 1.

Applicant’s other arguments are directed to the same issue discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303.  The examiner can normally be reached on Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



8/03/21